Citation Nr: 1509597	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for nerve damage of the ears (claimed as tinnitus).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the Veteran submitted additional evidence accompanied by a waiver of review of this evidence by the Agency of Original Jurisdiction (AOJ).  The Board accepts this evidence as part of the record.  

During the hearing, the Veteran also clarified that his claim of entitlement to service connection for a nerve disorder was actually meant to be tinnitus as a result of nerve damage.  Accordingly, the Board has recharacterized the issue of entitlement to service connection for a nerve damage to more broadly encompass entitlement to service connection for nerve damage of the ears, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a VA audiology examination in August 2010.  The examiner opined, in part, that the Veteran's bilateral hearing loss was less likely than not the result of acoustic trauma in service because noise exposure-related hearing loss does not begin or progress years after the exposure ceases.  However, the Veteran has recently submitted an opinion from his physician, who pointed that it is reasonable that the Veteran suffered some nerve hearing loss from acoustic trauma in service.  A remand is needed to allow an examiner to consider this new evidence.

Also, because the AOJ never adjudicated a claim of entitlement to service connection for nerve damage of the ears (as the Veteran did not previously explain the basis of his nerve damage service connection claim), remand is needed for an examination and opinion as to this issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VA Form 21-4142 and ask him to provide the names of any providers who have treated him for bilateral hearing loss or tinnitus since August 2013.  Any records obtained should be associated with the Virtual VA electronic file.  Any negative responses should be noted in the claims folder.

2.  Thereafter, return the paper claims file and refer the electronic file to the examiner who conducted the August 2010 examination (only if feasible) for an opinion as to whether the Veteran currently has (or had at any time during the appeals period) tinnitus and whether tinnitus or hearing loss are related to acoustic trauma during active military service.  The clinician should perform any  appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner must consider the following:

* The Veteran is presumed to have been involved in combat, thus, his claims of acoustic trauma in service MUST be regarded as true.

*  The clinician must and comment the August 2013 audiogram and letter from Dr. Cunningham.  If  the opinion of the VA clinician differs with that of Dr. Cunningham, the rationale must be explained in detail.

ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.  

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



										(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




